Per Curiam.

The record below established plaintiff’s failure to comply with the condition precedent set forth in the insurance contract in that she failed to file required proofs of loss and failed to institute this action within one year from the time her cause of action accrued. Plaintiff’s opposing papers failed *264to negate her breach and raised no triable issues of fact in respect thereof.
The order should be reversed, with $10 costs, and motion granted.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.